 


109 HR 3789 IH: To amend title I of the Employee Retirement Income Security Act of 1974 to provide, in the case of an employee welfare benefit plan providing benefits in the event of disability, an exemption from preemption under such title for State tort actions to recover damages arising from the failure of the plan to timely provide such benefits.
U.S. House of Representatives
2005-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3789 
IN THE HOUSE OF REPRESENTATIVES 
 
September 15, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend title I of the Employee Retirement Income Security Act of 1974 to provide, in the case of an employee welfare benefit plan providing benefits in the event of disability, an exemption from preemption under such title for State tort actions to recover damages arising from the failure of the plan to timely provide such benefits. 
 
 
1.Exemption from ERISA preemption for state causes of action in tort to recover damages arising from the failure of a plan providing benefits in the event of disability to timely provide such benefits Section 514(b) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1144(b)) is amended— 
(1)by redesignating paragraph (9) as paragraph (10); and 
(2)by inserting after paragraph (8) the following new paragraph: 
 
(9)Subsection (a) shall not be construed to preclude, in the case of an employee welfare benefit plan providing benefits in the event of disability, any cause of action in tort under State law to recover damages arising from the failure of such plan to timely provide such benefits.. 
2.Effective date The amendments made by this Act shall apply with respect to failures occurring on or after the date of the enactment of this Act. 
 
